United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0331
Issued: October 27, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 18, 2019 appellant, through counsel, filed a timely appeal from a June 18,
2019 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The most
recent merit decision was a Board decision dated June 14, 2018, which became final after 30 days
of issuance, and is not subject to further review.2 As there was no merit decision issued within
180 days from the filing of this appeal, pursuant to the Federal Employees’ Compensation Act3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

20 C.F.R. § 501.6(d); see M.S., Docket No. 18-0222 (issued June 21, 2018); J.P., Docket No. 17-0053 (issued
May 23, 2017); R.M., Docket No. 14-1213 (issued October 15, 2014).
3

5 U.S.C. § 8101 et seq.

(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case was previously before the Board.4 The facts and circumstances as set forth in
the Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On December 16, 2013 appellant, a 64-year-old mail processor, filed a notice of recurrence
(Form CA-2a), under OWCP File No. xxxxxx217, alleging that he had sustained a recurrence of
his October 30, 2008 accepted employment-related conditions of bilateral carpal tunnel syndrome
and right de Quervain’s tenosynovitis on November 23, 2013. He indicated that he returned to
limited-duty work on November 4, 2013, but stopped work again on November 23, 2013 because
the position required him to use his thumbs and hands in excess of four hours per day.
A September 5, 2013 rehabilitation assignment offer for the position of customer care agent
indicated that the duties required “occasional simple grasping (mouse); occasional pushing/pulling
using a computer mouse, interchangeable to right/left side as needed for comfort; and occasional
fine manipulation or use of single finger when using a keyboard.” The employing establishment
noted that the learning process encompassed three weeks of training with the first two weeks in a
classroom setting and the third week with an instructor on “live” customer calls.
On March 19, 2014 OWCP determined that appellant had sustained a new injury and
converted his claim from a recurrence of disability to a claim for an occupational disease (Form
CA-2). By decisions dated May 15 and August 15, 2014, it denied his occupational disease claim.
On December 5, 2014 appellant, through counsel, filed an appeal with the Board.
By decision dated April 3, 2015, the Board set aside OWCP’s August 15, 2014 decision
denying appellant’s claim for a new injury and remanded the case for OWCP to combine the
current case record, OWCP File No. xxxxxx656, with OWCP File No. xxxxxx217, and determine
whether he sustained either a recurrence of disability due to his October 30, 2008 employment
injury or a new employment injury.5
By decision dated June 14, 2016, OWCP denied appellant’s recurrence claim finding that
the evidence of record did not establish a change in the nature and extent of the injury-related
conditions or a change in the nature and extent of the limited-duty job requirements.

4

Docket No. 17-0120 (issued June 14, 2018); Docket No. 15-0359 (issued April 3, 2015).

5

Docket No. 17-0129 (issued June 14, 2018); Docket No. 15-0359 (issued April 3, 2015).

2

On October 25, 2016 appellant, through counsel, filed an appeal to the Board.
By decision dated June 14, 2018, the Board affirmed OWCP’s June 14, 2016 decision
denying appellant’s claim for a recurrence finding that the evidence of record was insufficient to
establish that his light-duty job requirements had changed such that the job requirements were no
longer within his medical restrictions and he was unable to perform his limited-duty position.6
On June 4, 2019 appellant, through counsel, requested reconsideration arguing that OWCP
had committed an error when the Board issued its June 14, 2018 decision because the evidence
clearly established appellant’s claim.7 Counsel further submitted a narrative statement from
appellant who indicated that the employing establishment was unprofessional and/or malicious
when offering appellant a suitable job and continued to argue that he experienced permanent
damage to his hands due to the repetitive nature of his limited-duty position.
By decision dated June 18, 2019, OWCP denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.8 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.9 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.10
A timely request for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously

6

Docket No. 17-0120 (issued June 14, 2018). In an Order Denying Petition for Reconsideration (issued March 4,
2019), the Board denied appellant’s petition for reconsideration of its June 14, 2018 decision finding that it failed to
establish an error of fact or law warranting further consideration.
7
OWCP has no jurisdiction to review a Board decision. The decisions and orders of the Board are final as to the
subject matter appealed and such decisions and orders are not subject to review, except by the Board. See 20 C.F.R.
§ 501.6(d). Appellant had 30 days from the date of the Board’s June 14, 2018 decision to file a petition for
reconsideration with this Board of its decision. Id. at § 501.7. See also C.M., Docket No. 19-1211 (issued August 5
2020); B.B., Docket No. 14-0464 (issued June 4, 2014).
8

This section provides in pertinent part: [t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
9

20 C.F.R. § 10.607.

10

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.

3

considered by OWCP.11 When a timely request for reconsideration does not meet at least one of
the above-noted requirements, OWCP will deny the request for reconsideration without reopening
the case for a review on the merits.12
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
In his timely application for reconsideration, appellant did not establish that OWCP
erroneously applied or interpreted a specific point of law, nor did he advance a relevant legal
argument not previously considered by OWCP.13 Although he submitted a new narrative
statement and a statement from his representative, they merely reiterated contentions previously
reviewed by OWCP. Consequently, appellant is not entitled to a review of the merits of his claim
based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).14
Moreover, appellant’s request for reconsideration did not include relevant and pertinent
new evidence in support of his June 4, 2019 request for reconsideration. The underlying issue is
whether he submitted sufficient evidence to establish that his assigned duties exceeded his physical
limitations or caused or aggravated his accepted conditions. However, appellant did not submit
any additional evidence with his request for reconsideration. Because he did not provide any
relevant and pertinent new evidence, he is not entitled to a review of the merits based on the third
requirement under section 10.606(b)(3).15
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

11

Id. at § 10.606(b)(3).

12

Id. at § 10.608(a), (b).

13

See T.B., Docket No. 18-1214 (issued January 29, 2019); C.B., Docket No. 08-1583 (issued December 9, 2008).

14
20 C.F.R. § 10.606(b)(3)(i)-(ii); K.L., Docket No 08-2444 (issued June 12, 2009). Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a basis for reopening
a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
15
Id. at § 10.606(b)(3)(iii); see M.C., Docket No. 18-0841 (issued September 13, 2019); D.P., Docket No. 17-0290
(issued May 14, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the June 18, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 27, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

